Citation Nr: 0731742	
Decision Date: 10/09/07    Archive Date: 10/23/07

DOCKET NO.  02-16 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a rating higher than 20 percent for herniated 
nucleus pulposus,      L5-S1, with left radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel

INTRODUCTION

The veteran served in the Air National Guard from December 
1978 to March 1979,     from October 1982 to November 1994, 
including for several years on active duty status.

This case comes to the Board of Veterans' Appeals (Board) 
from a February 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO)  in Houston, 
Texas, which continued the assigned 20 percent disability 
rating for service-connected herniated nucleus pulposus, L5-
S1, with left radiculopathy.

In August 2007, to support her claim, the veteran testified 
at a hearing at the RO before the undersigned Veterans Law 
Judge (VLJ) of the Board (i.e., a "travel Board" hearing).      


FINDINGS OF FACT

1.	The substantive notice requirements pertaining to the 
evidence needed to substantiate the claim on appeal, 
including the mutual obligation between VA           and the 
veteran herself to obtain supporting evidence and 
information, were met     in this case.  Additionally, all 
relevant evidence necessary for an equitable disposition of 
this matter has been obtained.

2.	Prior to September 23, 2002, the veteran's condition is 
most comprehensively evaluated as involving intervertebral 
disc syndrome (IVDS) with moderate symptoms, and recurring 
attacks, and moderate limitation of motion of the lumbar 
spine.  There was, however, left lower extremity sciatica, 
mild in degree, as a separate diagnosed manifestation of the 
service-connected back disability.

3.	Since the September 23, 2002 regulatory revision, and 
continuing thereafter, IVDS in itself did not occur with the 
requisite frequency of incapacitating episodes between 4 and 
6 weeks over the preceding year, nor produce severe symptoms    
that would warrant any increased rating under the original 
evaluative criteria.   Limitation of motion was no worse than 
forward flexion to 40 degrees, extension to 20 degrees, 
lateral bending to 20 degrees bilaterally, and rotational 
movements 15 to 20 degrees bilaterally, with pain present 
only on extremes of range of motion.  Whereas IVDS may also 
be rated on its combined orthopedic and neurological symptoms 
since September 23, 2002, this permits separate ratings of 20 
percent        for limitation of motion, lumbar spine, and 10 
percent for sciatic neuralgia.


CONCLUSIONS OF LAW

1.	The criteria are not met for a rating higher than 20 
percent for herniated nucleus pulposus, L5-S1, as manifested 
by orthopedic impairment, or on the basis of intervertebral 
disc syndrome.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.2, 4.3, 
4.6, 4.7, 4.10, 4.40, 4.45,         4.59, 4.71, 4.71a, 
Diagnostic Codes (DCs) 5292 (as in effect prior to 
September 26, 2003), 5237 (since September 26, 2003), and 
5293 (as in effect prior to and as of September 23, 2002, and 
then renumbered as Diagnostic Code 5243, effective September 
26, 2003).

2.	But the criteria are met for a separate 10 percent rating 
for sciatica, left lower extremity, apart from orthopedic 
involvement, associated with the veteran's  service-connected 
low back disability.  38 U.S.C.A. §§ 1155, 5103A, 5107(b)  
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 
4.2, 4.3, 4.6, 4.7, 4.10, 4.124, 4.124a, DC 8720 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
was signed into law effective November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2007).  


VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal  of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), which held that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective 
date of the disability.

Upon receipt of an application for "service connection" 
(including a claim for a higher rating for an already 
service-connected disability) therefore, VA is required to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.

Regarding the degree of disability element, Dingess/Hartman 
holds that a claimant must, at a minimum, be notified that 
should service connection be awarded,                a 
schedular or extraschedular disability rating will be 
determined by applying relevant diagnostic codes in the 
rating schedule, found in Title 38, Code of 
Federal Regulations, to provide a rating from 0 percent to as 
much as 100 percent based upon the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and impact on 
employment.  Moreover, consistent with the statutory and 
regulatory history, that notice must provide examples of the 
types of medical and lay evidence that the claimant could 
submit (or ask VA to obtain) that are relevant to 
establishing a disability.

As to the effective date element, Dingess/Hartman holds that 
the claimant must be notified that the effective date of an 
award of service connection and any assigned disability 
rating(s) will be determined based on when VA receives the 
claim,         when the evidence that establishes the basis 
for a disability rating that reflects that level of 
disability was submitted, or on the day after the veteran's 
discharge from service if the claim that is the basis for 
which service connection is awarded is submitted within one 
year after discharge.  

Concerning the matter of timing, the Court states that the 
notice on the disability rating and effective date elements 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ, i.e., RO).  
Such timely notice provides a meaningful opportunity for a 
claimant to act responsively and to participate effectively 
in the development of his or her claim.  When a content-
complying - but late, notice is provided, a question is 
raised as to whether the claimant was prejudiced by the late 
notice, and the answer to that question depends on the 
factual situation in a particular case.  See, too, Pelegrini 
II, 18 Vet. App. at 119-20 (where the Court also held, among 
other things, that VCAA notice, as required by 38 U.S.C. § 
5103(a), to the extent possible, must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits).  See, as well, Mayfield v. 
Nicholson, 19 Vet. App. 103,   128 (2005), reversed and 
remanded, 444 F.3d 1328 (Fed. Cir. 2006), affirmed,     20 
Vet. App. 537 (2006), reaffirmed, No. 07-7130 (Fed. Cir. 
Sept. 17, 2007). 

While the decision in Dingess/Hartman talks about "service 
connection" and involves downstream initial rating and 
effective date claims, the impact of this decision is not 
limited to Fenderson v. West, 12 Vet. App. 119 (1999) - type 
situations involving the assignment of staged initial 
disability ratings.  Because the Court's decision is premised 
on the five elements of a service connection claim, it is the 
consensus opinion within the Department that the analysis 
employed can be analogously applied to any matter that 
involves any one of the five elements of a 
"service connection" claim.  For example, the notice for an 
increased rating claim needs to include a discussion of the 
effective date element, and the notice for a reopening claim 
needs to discuss both the rating and effective date elements, 
etc.  Similarly, even for claims that "fall beyond" 
the five basic elements of a service connection claim, such 
as special monthly compensation, pension, etc., the effective 
date to be assigned if the claim is granted is a matter that 
needs to be addressed in the VCAA notice.

In furtherance of the above requirement that a claimant for 
disability compensation is afforded claim-specific notice 
pertaining to the benefit he or she intends to establish, the 
veteran has been appropriately informed as to the procedures 
in effect for the continuing development of the present 
claim.  Initially, through issuance of several relevant 
notice letters, as well as the May 2002 (SOC) and subsequent 
supplemental SOCs (SSOCs), each of the elements for 
satisfactory notice set forth under the Pelegrini II decision 
have effectively been met. 

Through its December 2001 notice correspondence to the 
veteran, the RO informed her of the general requirements to 
substantiate her claim for increase -- namely, medical 
evidence demonstrating that the impact of service-connected 
disability increased in severity.  The May 2002 SOC, and 
later SSOCs, provided more              in-depth discussion 
of the evidence necessary to support her claim, with citation         
to the applicable rating criteria, including several 
regulatory revisions.                    A December 2005 
letter further identified what types of evidence were most 
likely to provide helpful information, i.e., statements from 
other individuals with whom the veteran served, pharmacy 
records, and employment and insurance examinations.  Also 
explained was whose responsibility it was, VA's or the 
veteran herself,               to obtain additional evidence 
and information -- including that VA would undertake 
reasonable measures to assist in obtaining further VA medical 
records, private treatment records, and other 
Federal records.  See Quartuccio v. Principi,  16 Vet. App. 
183, 186-87 (2002).  Another letter sent October 2006, 
requested confirmation that all pertinent records had been 
obtained from a previously identified private treatment 
source.  Hence, the information set forth above satisfied the 
first three elements under the Pelegrini II decision for 
comprehensive notice.

Additionally, the December 2005 letter included language 
requesting that if the veteran had any further evidence in 
her possession that pertained to her appeal,         to 
please send to the RO; she was further notified that if she 
had any other evidence or information which he believed 
would support her claim, to notify that agency.        So 
the fourth and final element of VCAA notice was likewise 
met.   

The veteran has also received notification of the type of 
evidence necessary to establish a disability rating or 
effective date for the claimed disability under 
consideration, through correspondence from the RO dated in 
March 2006 informing her of the holding in the 
Dingess/Hartman decision.  She has therefore received 
detailed notice concerning both the disability rating and 
effective date elements of her claim.

In addition to above considerations as to the content of the 
notice provided,            the relevant notice information 
must have been timely sent.  The Court in   Pelegrini II 
prescribed as the legal definition of timely notice the 
sequence of events whereby VCAA notice is provided in advance 
of the initial adjudication of the claim on appeal.  See also 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  
In this instance, only the December 2001 VCAA notice letter 
preceded the issuance of the February 2002 rating decision on 
appeal.  In contrast, the December 2005 and October 2006 
letters were sent well afterwards, and thus, would not be 
considered to have been timely. 

This notwithstanding, the RO has nonetheless taken sufficient 
measures in this instance to assist with the development of 
the veteran's claim, such that any defect in the timing of 
the notice did not have any detrimental impact upon the 
continuing adjudication of it.  Following the most recently 
issued comprehensive notice letter in December 2005, and 
follow-up October 2006 correspondence requesting information 
on further private treatment records, the veteran had ample 
opportunity to respond with additional evidence or argument 
prior to the April 2007 SSOC continuing the denial of her 
claim.  During this timeframe, the veteran underwent another 
medical examination to evaluate the present severity of her 
claimed conditions.  Further medical evidence was obtained 
from both VA and private treatment sources, including 
clinical records from a state university health facility. The 
veteran also completed and returned several VCAA notice 
response forms, indicating she had no additional evidence to 
provide.  For these reasons, the Board finds that regardless 
of the timing of the subsequent VCAA notice letters,                 
the veteran has been afforded "a meaningful opportunity to 
participate effectively  in the processing of his claim by 
VA."  See Mayfield, 19 Vet. App. at 128, reversed and 
remanded, 444 F.3d 1328 (Fed. Cir. 2006), affirmed, 20 Vet. 
App. 537 (2006), reaffirmed, No. 07-7130 (Fed. Cir. Sept. 17, 
2007).  See, too, Prickett v. Nicholson,               
20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in an SOC or SSOC, is sufficient to cure a 
timing defect).

Moreover, the RO has taken appropriate action to comply with 
the duty to assist   the veteran with the development of her 
claim, including obtaining the veteran's VA outpatient and 
hospitalization records, and acquiring further remaining        
private treatment records.  The RO has also arranged for her 
to undergo numerous VA examinations in connection with the 
claim on appeal.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  To support her claim, the veteran has 
submitted additional copies of private treatment records and 
several personal statements.  She also testified during an 
August 2007 travel Board hearing before the undersigned VLJ.  
38 C.F.R. § 20.704(a).

Whereas there is some indication the veteran was previously 
awarded disability benefits from the Social Security 
Administration (SSA), as indicated in a July 2001 SSA 
database report, the corresponding decision to award benefits 
and any accompanying medical records, presumably would 
involve a time period prior to the veteran's pending claim 
for increased rating, filed in November 2001.  Information 
directly relevant to the applicable rating criteria for 
disorders of             the spine, is also set forth in the 
VA examination reports on file.  Thus, there is no 
prejudicial effect on the adjudication of this claim in not 
having obtained the complete records concerning receipt of 
SSA benefits.  See Bernard v. Brown,              4 Vet. App. 
384 (1993).
In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claim.

Governing Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  Not all cases will 
show all of the findings  for a specific rating, especially 
in the more fully described grades of disabilities,  but the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.   38 C.F.R. §§ 4.7, 
4.21.  All reasonable doubt is resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  In assessing the degree of 
disability of a service-connected condition, the disorder and 
reports of rating examinations are to be viewed in relation 
to the whole history.  38 C.F.R. §§ 4.1, 4.2.  See, too, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Consideration of factors that are wholly outside the rating 
criteria provided by regulation is error.  Massey v. Brown, 7 
Vet. App. 204, 208 (1994) (citing Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992)).

Where, as here, entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

When determining the severity of musculoskeletal disabilities 
such as the one at issue, which is at least partly rated on 
the basis of range of motion, VA must consider the extent the 
veteran may have additional functional impairment above and 
beyond the limitation of motion objectively demonstrated due 
to the extent of his pain/painful motion, limited or excess 
movement, weakness, incoordination, and premature/excess 
fatigability, etc., particularly during times when his 
symptoms "flare up," such as during prolonged use, and 
assuming these factors are not already contemplated in the 
governing rating criteria.  See DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995), citing 38 C.F.R. §§ 4.40, 4.45, 4.59.  

In addition to these types of symptoms, other considerations 
include whether there is swelling, deformity or atrophy from 
disuse.  38 C.F.R. § 4.45.

The veteran is appealing the 20 percent disability rating 
assigned for service-connected herniated nucleus pulposus 
with L5-S1 radiculopathy, at 38 C.F.R. §4.71a, Diagnostic 
Code 5293, a prior version of the rating criteria pertaining 
to intervertebral disc syndrome.  In fully evaluating all 
manifestations of this condition, changes in relevant rating 
criteria since the veteran filed her      November 2001 claim 
for increase are to be considered.

The criteria for evaluating IVDS under 38 C.F.R. § 4.71a, DC 
5293 (2002) ("the old criteria") have changed twice since 
September 2002.  The criteria were first revised effective 
September 23, 2002, codified at 38 C.F.R. § 4.71a, DC 5293 
(2003) ("the revised criteria").  Subsequently, they were 
revised effective September 26, 2003, at which time the DC 
was renumbered to 5243, codified at    38 C.F.R. § 4.71a, DC 
5243 (2007) ("the newly revised criteria").

Under the old criteria for IVDS, 38 C.F.R. § 4.71a, DC 5293 
(2002), a 10 percent rating is warranted for mild IVDS 
symptoms.  A 20 percent rating is warranted for moderate 
symptoms with recurring attacks.  A 40 percent evaluation 
requires severe symptoms with recurring attacks and 
intermittent relief.  Pronounced IVDS with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain  and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief, 
warrants a 60 percent evaluation.  38 C.F.R. § 4.71a, DC 5293 
(2002).

As of September 23, 2002, the veteran also may be rated under 
the revised criteria for IVDS, codified at 38 C.F.R. § 4.71a, 
DC 5293 (2003).  The revised criteria provide for two 
possible methods of rating her service-connected lumbar spine 
disability.  First, this disability may be rated by combining 
separate ratings for chronic neurologic and orthopedic 
manifestations.  Or, a rating may be assigned on the basis of 
the total duration of incapacitating episodes.  
Incapacitating episodes are rated as follows:  If there are 
incapacitating episodes having a total duration of at least 1 
week but less than 2 weeks - a 10 percent rating is 
warranted; if at least    2 weeks but less than 4 weeks - 
a 20 percent rating; if at least 4 weeks but less than 6 
weeks - a 40 percent rating; and if at least 6 weeks during 
the past 12 months -    a 60 percent rating.  Note 1 to the 
revised criteria provides that an incapacitating episode is a 
period of acute signs and symptoms due to IVDS that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Chronic orthopedic and neurologic manifestations 
means orthopedic and neurologic signs and symptoms resulting 
from IVDS that are present constantly, or nearly so.  

Effective September 26, 2003, the criteria for IVDS were 
again revised ("newly revised criteria").  38 C.F.R. § 
4.71a, DC 5243 (2007).  This new regulation includes the same 
language from the previously revised regulation for rating 
IVDS based on the number of incapacitating episodes.  In 
addition, though, it provides that IVDS also may be rated 
under the General Rating Formula for Diseases and Injuries of 
the Spine, which became effective in September 26, 2003.

The general rating criteria for the spine are:

        Unfavorable ankylosis of the entire spine 
......................................100
Unfavorable ankylosis of the entire thoracolumbar 
spine ................50 
Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis 
of the entire thoracolumbar 
spine......................................40 
Forward flexion of the cervical spine 15 degrees 
or less; or, favorable ankylosis of the entire 
cervical spine 
...............................................30 
Forward flexion of the thoracolumbar spine greater 
than 30 degrees           but not greater than 60 
degrees; or, forward flexion of the cervical          
spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the 
cervical spine not greater than 170  degrees; or, 
muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spine contour such 
as scoliosis, reversed lordosis, or abnormal 
kyphosis......................................................................20 
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; 
or, forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; 
or combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater 
than 235 degrees; or combined range of motion of 
the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or muscle spasm, 
guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spine contour; or 
vertebral body fracture with loss of 50 percent or 
more of the height.............10     

38 C.F.R. § 4.71a (2007).

The previous version of the rating criteria for 
musculoskeletal disabilities of            the spine based 
upon limitation of motion, at 38 C.F.R. § 4.71a, DC 5292, 
provided that a 10 percent rating was warranted for slight 
limitation of motion of the lumbar spine; a 20 percent 
rating for moderate limitation of motion; and a maximum             
40 percent rating for severe limitation of motion.  
Following the September 2003 revision in rating criteria, 
the new diagnostic code that pertained to the evaluation of 
lumbosacral strain was included at DC 5237, and that 
disability is to be rated in accordance with the General 
Rating Formula set forth above.     

Pursuant to Supreme Court and Federal Circuit precedent, 
when a new statute is enacted or a new regulation is issued 
while a claim is pending before VA, VA must first determine 
whether the statute or regulation identifies the types of 
claims to which it applies.  If the statute or regulation is 
silent, VA must determine whether applying the new provision 
to claims that were pending when it took effect would 
produce genuinely retroactive effects.  If so, VA ordinarily 
should not apply          the new provision to the claim; if 
there are no resulting retroactive effects, VA ordinarily 
must apply the new provision.  See VAOPGCPREC 7-2003 
(Nov. 19, 2003).  See, too, 38 U.S.C.A. § 5110(g); 38 C.F.R. 
§ 3.114; VAOPGCPREC 3-2000 (Apr. 10, 2000).  The former 
criteria, on the other hand, if more favorable, may be 
applied without any such limitations.

Hence, for the period prior to September 23, 2002, only the 
old rating criteria for IVDS (and for that matter, the old 
rating criteria based upon limitation of motion of the spine) 
may be applied.  Thereafter, from September 23, 2002 to 
September 26, 2003, the revised criteria for IVDS may also be 
applied if they are more beneficial to the veteran.  And as 
of September 26, 2003, the revised general rating criteria 
for the spine and the revised criteria for IVDS may be 
applied, but again, only if they are more beneficial to the 
veteran.

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  See also 
Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) 
("the VCAA simply restated what existed in section 5107 
regarding the benefit-of-the-doubt doctrine").

Analysis

The service-connected connected low back disorder, with disc 
involvement, under evaluation is discussed in terms of its 
complete manifestations in the reports of continuing VA 
medical examination, while the veteran's claim for increase 
was pending.  These provide the primary source of information 
for rating purposes, though not exclusive, given the 
documented treatment history.  During the pendency of the 
veteran's claim, all relevant changes in regulation apply, 
including the application of older versions of the rating 
criteria prospectively, if more favorable to the claim.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 
10, 2000).  

When reviewing the relevant medical evidence, in view of the 
timeframe during which the revisions to the rating criteria 
apply, prior to the first such revision (effective September 
23, 2002), the veteran underwent a January 2002 VA 
examination to evaluate the low back disorder.  She then 
reported onset of worsening back pain in February 2001.  A 
November 2001 MRI was negative for nerve root compromise or 
stenosis, but showed a bulge with degenerative changes at L-
4/L-5.  Radicular symptoms were not apparent.  Objective 
examination indicated lumbar spine flexion limited to 45 
degrees, side bending to 20 degrees bilaterally, and toe and 
heel walking within normal limits.  Neurological evaluation 
revealed physiologic and symmetrical reflexes, strength and 
sensation of both lower extremities, and internal and 
external rotation of the hips all within normal limits. 
Straight leg raising was negative bilaterally.  The diagnosis 
was of degenerative disc disease, lumbar spine, mild.    

In addition to the above, evaluation at a state university 
clinic in November 2001 does indicate she received treatment 
for left lower extremity radiculopathy emanating from the 
source of the lumbar disc disorder.  In March 2002, at this 
clinic, lumbar discogenic pain was treated.  Forward flexion 
was to 45 degrees, limited by pain past this.  Straight leg 
raise was positive, left side.  Any lower extremity 
neurologic component appears to have been dormant for the 
next few months.  An April 2002 report notes flexion to 30 
degrees, before onset of any pain.
In May 2002, she underwent interdisk electrothermal therapy 
at the L5-S1.           More thorough records at a subsequent 
point, as explained below, confirm the longstanding history 
of radiculopathy of the left leg. 

The competent evidence to this point does not substantiate 
providing for any higher rating for the veteran's condition 
based upon IVDS manifestations, inasmuch as  she did not 
experience severe symptoms of IVDS with recurring attacks and 
intermittent relief, required under the old criteria at 38 
C.F.R. § 4.71a, DC 5293 (2002).  Also, there is no indication 
of severe limitation of motion.  See 38 C.F.R.   § 4.71a, DC 
5292 (2002).  When encompassing any additional loss of range 
of motion due to functional loss from pain, weakness, 
fatigability, and similar factors, there is no substantial 
motion lost qualifying as severe.  See DeLuca v. Brown,              
8 Vet. App. 202, 204-7 (1995).  See also 38 C.F.R. §§ 4.40, 
4.45.  

However, there is some evidence of left lower extremity 
neurological disability.  Whereas the rating criteria did not 
expressly provide for distinctly evaluating orthopedic and 
neurological components of service-connected disability (for 
the two-years before the first change in criteria), an 
evaluation in this regard is nonetheless plausible, if 
involving divergent components of the same service-connected 
disability.  See 38 C.F.R. § 4.14 (according to the rule 
against "pyramiding," the evaluation of the same 
manifestation under various diagnoses     is to be avoided); 
Esteban v. Brown, 6 Vet. App. 259 (1994).  Consequently,               
in addition to the orthopedic impairment indicating moderate 
limitation of motion, and a mild level of sciatica, evaluated 
as neuralgia (evaluated at 38 C.F.R. § 4.124a, DC 8270), a 
separate 10 percent rating for left lower extremity 
radiculopathy is warranted.  See generally, 38 C.F.R. § 4.124 
(defining neuralgia as characterized usually by a dull and 
intermittent pain, to be rated on the same scale as nerve 
involvement, the maximum equal to moderate incomplete 
paralysis).

Considering the evidence of record following the initial 
September 23, 2002 revision in regulation, and continuing 
through the next update in criteria,                  in July 
2003 at a university clinic the veteran underwent a left 
pyriformis injection under fluoroscopy (to alleviate 
contraction of the pyriformis muscle that may have irritated 
the sciatic nerve).  She received injections at the left L4-
L5 facet joint,      L5-S1 facet joint and sacroilliac joints 
in August 2003, at the clinic.  She then received several 
left radiofrequency thermocoagulation procedures.  Throughout 
this period, as stated in a June 2003 evaluation, the veteran 
was evaluated and treated for low back pain, with lumbar 
radiculopathy, to the left leg.  

Then on a December 2004 VA examination, the veteran reported 
having had continued lower back pain.  She related 
incapacitating episodes as often as once per month, lasting 
for 2 days.  Over the past year, she had experienced 12 
incidents of incapacitation for total of 24 days.  
Examination of the thoracolumbar spine revealed there was 
tenderness noted on both sacroiliacs.  Straight leg raising 
was negative bilaterally.  Range of motion testing indicated 
flexion to 45 degrees, extension to 5 degrees, lateral 
flexion to 20 degrees bilaterally, and rotation 25 degrees 
bilaterally.  While it was noted that range of motion was 
additionally limited by pain, the measured points at which 
pain occurred were no different than above. There were signs 
of IVDS at the lumbar spine, that did not cause any bowel or 
bladder dysfunction.  Neurological evaluation revealed normal 
motor function and reflexes, though abnormal sensory function 
with some tingling in the left leg.   
An October 2005 report from the Houston VA Medical Center 
(VAMC) indicates the presence of constant, dull pain 
radiating from the area of service-connected disability at 
the lumbar spine, down the left leg posteriorly down to the 
toes.

In June 2006, the veteran underwent a procedure at the same 
university clinic previously mentioned, for a permanent 
spinal cord stimulator placement, which was completed in part 
as a measure to alleviate her lower back pain.  

An April 2007 orthopedic examination indicates complaints of 
left lower sciatica on an inconsistent basis.  The 
neurostimulator and use of pain medication alleviated her 
back pain and other symptoms.  She had not missed work, and 
her condition had a mild functional impact on activities of 
daily living.  The veteran was capable of lumbar spine 
flexion to 60 degrees, limited because she could not 
repetitively flex without causing pain.  Extension was to 30 
degrees, bilateral rotation to 30 degrees, and lateral 
flexion to 30 degrees bilaterally.  Repetitive motion caused 
pain upon flexion, although no lack of endurance weakness or 
fatigability could be produced.  The examiner diagnosed 
discogenic lumbosacral spine, and lumbar radiculopathy.

On VA neurological examination that month, the veteran 
explained that she had persistent dull pain which 
occasionally became sharp and led to numbness from the 
posterior aspect of the left leg, to the foot.  There were 
findings of a normal motor system in all modalities, and no 
dermatomal sensory loss or alteration.  Range of motion in 
the lumbar spine was of flexion to 40 degrees, extension to 
20 degrees, lateral bending to 20 degrees bilaterally, and 
rotational movements 15 to 20 degrees bilaterally.  Pain was 
reported on extremes of all range of motion, but no 
fatigability, weakness, or incoordination.  The impression 
was "chronic low          back pain with left lower 
extremity radicular symptoms, most likely secondary to 
degenerative disc disease involving the lumbosacral spine 
(mild to moderate at     L4-L5, but without objective 
evidence of radiculopathy or myelopathy)."

Based upon these findings, including implementing the 
revisions in the applicable criteria since the claim was 
under review, these would not warrant any higher rating for 
IVDS, in and of itself.  To the extent there were 
incapacitating episodes,              the April 2007 VA 
orthopedic examination reflects this occurred intermittently,   
but notably less than the revised rating standard for a 
higher 40 percent evaluation, i.e., incapacitating episodes 
of a total of between 4 and 6 weeks over the prior year.  
See 38 C.F.R. § 4.71a, DC 5293 (as in effect as of September 
23, 2002, then renumbered as DC 5243, effective September 26, 
2003).  While the former criteria remain applicable if more 
beneficial, there is likewise no indication of "severe" 
IVDS.  Rating the veteran's condition on orthopedic 
impairment alone, also             does not provide an 
increased rating.  The most pronounced findings of limitation 
on motion were obtained on the April 2007 VA neurological 
examination,                but showed no worse than forward 
flexion of the lumbar spine to 40 degrees -- with pain as an 
additional component of functional loss (considered in 
accordance with the DeLuca holding) only on extremes of range 
of motion.  This was consistent with a 20 percent rating 
under the revised DC 5327 (effective September 26, 2003).  
Applying the former criteria (DC 5292) would not warrant any 
higher rating in the absence of severely limited motion.

Nonetheless, inasmuch as the first revised criteria permits 
evaluation of IVDS due to its combined orthopedic and 
neurological manifestations, the recent medical evidence 
continues to demonstrate that a higher evaluation may be 
assigned on this basis.  There is evidence of ongoing left 
lower extremity pain and other neurological impairment, 
associated with the back disorder, of sufficient degree to 
correspond to a 10 percent rating under 38 C.F.R. § 4.124a, 
DC 8270.  While the April 2007 VA neurological examiner's 
report is less than definitive as to whether the veteran 
indeed experienced radiculopathy, he indicated that in all 
likelihood the condition was present.  According to this 
statement, and similar findings of other evaluating 
physicians, the preponderance of the evidence substantiates 
that left lower extremity radiculopathy exists.  So resolving 
any reasonable doubt in the veteran's favor, a 10 percent 
rating for neurological impairment, apart from a        20 
percent rating premised upon limitation of motion, is proper 
under the original, and both revised versions of the rating 
criteria.  See 38 U.S.C.A. § 5107(b).

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.   
However, the veteran has not shown that her service-connected 
low back disorder (with neurological involvement) has caused 
her marked interference with employment, meaning above and 
beyond that contemplated by her current schedular rating.  
This is particularly the case as by all indication she 
remains gainfully employed on a full-time basis.  Nor has 
this condition necessitated frequent periods of 
hospitalization, or otherwise rendered impracticable the 
application of the regular schedular standards.  In the 
absence of the evidence of such factors, the Board is not 
required to remand this case to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown,         9 Vet. App. 237, 238-9 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

For these reasons and bases, the Board is denying the claim 
for increased rating for a low back disability to the extent 
rated only according to the criteria for IVDS,        but is 
granting a separate 10 percent rating for neurological 
impairment due to the back disability, apart from a 20 
percent rating reserved for orthopedic impairment with 
demonstrable limitation of motion.  With regard to those 
components of the veteran's claim for a higher rating for 
which the preponderance of the evidence disfavors an increase 
in service-connected compensation, the benefit-of-the-doubt 
doctrine does not apply.  38 C.F.R. § 4.3; see also 
Alemany v. Brown,                         9 Vet. App. 518, 
519 (1996); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The claim for a higher rating than 20 percent for herniated 
nucleus pulposus, L5-S1, to the extent evaluated on the basis 
of IVDS, or involving orthopedic impairment,  is denied.

However, a separate 10 percent rating is granted for 
sciatica, left lower extremity, subject to the law and 
regulations governing the payment of VA compensation 
benefits.





____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007,              an attorney or 
accredited agent may charge fees for services, but only 
after the Board first issues a final decision in the 
case, and only if the agent or attorney is hired within 
one year of the Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at 
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)



 Department of Veterans Affairs


